Citation Nr: 0116680	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  99-14 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of right ankle fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1992 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of right ankle fracture are 
productive of moderate limitation of motion, tenderness, and 
pain with exertion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of right ankle fracture are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his residuals of right ankle 
fracture are more disabling than currently evaluated.  As to 
the veteran's claim for a higher rating, the Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the RO acquired 
relevant treatment records and provided the veteran with VA 
examinations in September 1997 and August 2000.  Therefore, 
the Board finds that the VA has fulfilled its duty to assist 
the veteran in developing facts that are pertinent to his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2000).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2000).

In relation to the present appeal, a VA examination was 
performed in September 1997.  The veteran reported that he 
fractured the medial malleolus of his right ankle in February 
1997.  It was closed reduced and he was casted for four 
weeks.  Upon examination, the right ankle exhibited 10 
degrees of dorsiflexion and 40 degrees of plantar flexion, 
with no pain at the endpoints of motion.  The x-ray report 
disclosed no evidence of fracture, dislocation, or other bone 
or joint pathology.  The veteran was diagnosed with fracture 
of right ankle, distal tibia, healed, ankle mortise intact, 
no residual.

VA clinical records show that the veteran presented with 
complaint of right ankle pain in January 1999.  He reported 
that Motrin relieved the pain.  Tenderness was elicited on 
examination and the x-ray revealed small bony densities 
adjacent to the medial and lateral malleolar tips, which 
could be coincidental or could be old fracture fragments.  In 
March 1999, the veteran complained of pain with activity, 
catching and locking symptoms, and swelling.  Objective 
findings included no effusion or swelling, good flexion and 
extension, subtalar motion without pain, and localized 
tenderness to the medial side of the ankle joint.  The 
diagnostic impression was probable post-traumatic arthritis 
of the right ankle.

An MRI of the right ankle performed in April 1999 was 
negative, with no evidence of fracture or bony destruction, 
or acute osteomyelitis.  A bone scan was also negative.  The 
x-ray film showed a small bony density present at the 
inferior tip of the medial malleolus.  It represented either 
an accessory ossicle or an old ununited chip fracture.  There 
was no evidence of acute fracture, dislocation, or bony 
destruction, and joint spaces were preserved.

That same month, the veteran complained of pain on the medial 
side of the right ankle with any form of exertion.  The ankle 
swelled when he ran or rode a bicycle.  Physical evaluation 
noted no effusion or swelling, point tenderness over the 
inferior portion of the medial malleolus, slightly decreased 
flexion and extension, 5/5 muscle strength, and 2+ pulses.  
The veteran was assessed with status post right medial 
malleolus fracture.  In May 1999, the right ankle had 
dorsiflexion of 10 degrees and plantar flexion of 35 degrees, 
with no pain.  Pain to palpation of the medial malleolus 
distal tip was present.  

During a VA examination in August 2000, the veteran 
complained of pain in the medial aspect of the right ankle, 
especially after standing all day.  Walking beyond two miles 
caused pain, and running and riding a bicycle also caused 
increased pain.  The veteran had swelling of the ankle at the 
end of a workday.  He used Motrin approximately twice per 
week and symptoms decreased after rest.  Cold weather caused 
the ankle to ache and he used an ankle brace when biking.  
The veteran reported that he lost three weeks of work in the 
past year due to ankle pain, especially after bicycling.

Upon examination, the veteran walked with a slight limp that 
favored the right leg and was magnified with tiptoe walking.  
No imbalance or incoordination was present with toe or heel 
walking.  Range of motion was measured as 10 degrees of 
dorsiflexion and 40 degrees of plantar flexion, with no pain.  
There was normal inversion and eversion.  Muscle strength was 
5/5 and both ankles were equal in circumference.  Tenderness 
to palpation was present distal to the medial malleolus.  The 
veteran reported a popping sensation in the morning, but none 
was elicited during examination.  There was no instability 
and peripheral sensation and circulation were intact.  The x-
ray was essentially normal other than for the previously 
reported accessory ossicle.  The veteran was diagnosed with 
fracture, medial malleolus, right ankle.  The examiner 
observed that the veteran worked full-time and that there was 
no impairment in his ability to work.  The decrease of 
dorsiflexion did not appear to have a major functional impact 
on the veteran's activities of daily living.  

The veteran's residuals of right ankle fracture have been 
assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  Under 
Diagnostic Code 5271, moderate limitation of motion of the 
ankle is rated at 10 percent, and marked limitation is rated 
at 20 percent.  Pursuant to the rating schedule, normal 
plantar flexion is contemplated at 45 degrees and 
dorsiflexion at 20 degrees.  38 C.F.R. § 4.71, Plate II 
(2000).

Based upon the aforementioned evidence, the Board finds that 
the veteran is not entitled to a rating in excess of 10 
percent.  The evidence of record shows that the veteran 
complains of pain and swelling with physical exercise, and 
objective findings document a moderate limitation of motion 
and localized tenderness.  There is no evidence of marked 
limitation of motion, instability, arthritic change, or any 
relevant symptomatology.  Therefore, the Board finds that the 
criteria for the next higher evaluation have not been met.  

The Board has considered the application of alternative 
Diagnostic Codes, but finds that none would afford a higher 
evaluation.  See Diagnostic Codes 5270, 5272, 5273, 5274 
(2000).  The Board has also considered the requirements of 38 
C.F.R. §§ 4.40, 4.45 (2000).  However, the most recent VA 
examiner found no impairment in the veteran's ability to work 
or to perform activities of daily living.  Accordingly, the 
benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.



ORDER

An evaluation in excess of 10 percent for residuals of right 
ankle fracture is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

